ROBB, Associate Justice.
Appeal from a decision of the Patent Office in an interference proceeding, awarding .priority of invention to the senior party, Clark.
The invention relates to a glass light transmitter in an automobile headlight and is expressed in a single count as follows:
*646“A refractive screen for use with a headlight, having a reflector comprising surfaces of variant vertical distributive dispersion and surfaces of variant lateral distributive dispersion at and beyond the intercept of the roadway.”
Shenk’s contention here, as below, is that Clark has no right t'a malee the claim. The Law Examiner, the Examiners in Chief, and the Assistant Commissioner have carefully considered this question, and in separate opinions have found in Clark’s application a complete disclosure of the subject-matter of this claim. We have considered the véry carefully prepared brief of appellant’s counsel, but have not been convinced that any error was committed by the Patent Office, and therefore,' without further discussion of the question involved, affirm the decision.
Affirmed.